 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 1 of 39 Page ID #:1



1     Jeffrey B. Isaacs (SBN 117104)
      Jerome H. Friedberg (SBN 125663)
2     William Wargo (SBN 189987)
      ISAACS | FRIEDBERG LLP
3     555 South Flower Street, Suite 4250
      Los Angeles, California 90071
4     Phone: (213) 929-5550
      Facsimile: (213) 955-5794
5     Email:     jisaacs@ifcounsel.com
6                jfriedberg@ifcounsel.com
                 wwargo@ifcounsel.com
7
      Attorneys for Plaintiffs Jack Doe and Jill Doe
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11   JACK DOE AND JILL DOE,                      Case No. 2:21-cv-05695
12                    Plaintiffs,                COMPLAINT FOR:
13              vs.
                                                 (1) RETURN OF PROPERTY
14   UNITED STATES OF AMERICA;                       PURSUANT TO FEDERAL
     TRACY L. WILKISON,                              RULE OF CRIMINAL
15         in her official capacity only;            PROCEDURE 41(g);
16   KRISTI KOONS JOHNSON,
            in her official and individual       (2) DAMAGES PURSUANT TO
17          capacities;                              BIVENS V. SIX UNKNOWN
     JUSTIN PALMERTON,                               NAMED AGENTS OF THE
18          in his individual capacity only;
     KATHRYN E. BAILEY DRESS,                        FEDERAL BUREAU OF
19                                                   NARCOTICS, 403 U.S. 388
            in her individual capacity only;
20   DEZMOND BEVERLY,                                (1971);
            in his individual capacity only;
21   JESSIE MURRAY,                              (3) DECLARATORY RELIEF;
            in her individual capacity only;         AND
22          and
23   DOE UNIDENTIFIED FEDERAL                    (4) ORDER REQUIRING
     LAW ENFORCEMENT AGENTS                          DISCLOSURE OF
24   1-10,                                           SUPPORTING AFFIDAVIT
            in their individual capacities,          AND INVENTORY.
25
                      Defendants.
26                                               DEMAND FOR JURY TRIAL
27
28
                                            1
                                        COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 2 of 39 Page ID #:2



1    Plaintiffs Jack Doe and Jill Doe allege as follows:
2                                       INTRODUCTION
3               1.   Plaintiffs bring this action pseudonymously as Jack Doe and Jill Doe
4    against Defendants United States of America (“United States”); Acting
5    United States Attorney for the Central District of California, Tracy L. Wilkison
6    (“Wilkison”), in her official capacity only; Assistant Director in Charge of the
7    Los Angeles Field Office of the Federal Bureau of Investigation (“FBI”),
8    Kristi Koons Johnson (“Koons Johnson”), in her official and individual capacities;
9    FBI Special Agent Justin Palmerton (“Palmerton”), in his individual capacity; FBI
10   Special Agent Kathryn E. Baily Dress (“Bailey Dress”), in her individual capacity;
11   Federal Law Enforcement Agent Dezmond Beverly (“Beverly”), in his individual
12   capacity; FBI Supervisory Special Agent Jessie Murray (“Murray”), in her
13   individual capacity; and DOE Unidentified Federal Law Enforcement Agents 1
14   through 10 (“DOES 1-10”), in their individual capacities (collectively,
15   “Defendants” or the “government”).
16              2.   Plaintiffs seek redress for the government’s unlawful and
17   unconstitutional seizure, search and retention of Plaintiffs’ property in violation of
18   Plaintiffs’ Fourth and Fifth Amendment rights.
19              3.   Plaintiffs stored valuable personal property in safe deposit Box No. 703
20   and Box No. 4100 that they leased at U.S. Private Vaults, Inc. (“USPV”) in
21   Beverly Hills, California, none of which is contraband or otherwise connected to
22   criminal activity.
23              4.   As described more fully below, on or about March 22, 2021,
24   Defendants unlawfully seized, broke open and then searched Plaintiffs’ safe deposit
25   boxes and their contents, in violation of Plaintiffs’ Fourth Amendment rights.
26   Thereafter, Defendants unlawfully deprived Plaintiffs of the use, benefit and
27   enjoyment of their property, and are continuing to deprive them of the use, benefit
28   and enjoyment of their property, in violation of their Fourth and Fifth Amendment
                                                2
                                        COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 3 of 39 Page ID #:3



1    rights, including, but not limited to, by conditioning the return of the contents of
2    their safe deposit boxes on them disclosing their identities to the government, so that
3    the government can criminally investigate them, in violation of their Fifth
4    Amendment rights to due process and against self-incrimination, and by failing to
5    provide sufficient notice of the factual and legal grounds on which the government
6    purports to continue to detain their property.
7                        JURISDICTION, AUTHORITY AND VENUE.
8               5.   This Court has jurisdiction over this action pursuant to 28 U.S.C.
9    section 1331, which declares that, “[t]he district courts shall have original
10   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
11   United States,” and pursuant to Article III of the United States Constitution, in that
12   the United States is a party to this action and the action involves questions of federal
13   constitutional and statutory law.
14              6.   This Court has the authority to order Defendants to return Plaintiffs’
15   personal property pursuant to Federal Rule of Criminal Procedure 41(g)
16   (“Rule 41(g)”), even in the absence of a criminal proceeding, as it was the subject of
17   an unlawful seizure, an unlawful search and an otherwise unlawful deprivation of
18   property. See Ramsden v. United States, 2 F.3d 322, 324 (9th Cir. 1993);
19   United States v. Martinson, 809 F.2d 1364, 1366-67 (9th Cir. 1987).
20              7.   This Court has the inherent equitable power to order the return of
21   Plaintiffs’ personal property separate and apart from Rule 41(g). See Otonye v.
22   United States, 903 F. Supp. 357, 360 (E.D.N.Y. 1995).
23              8.   This Court has the authority to award damages against the law
24   enforcement agents who engaged in the unlawful seizure and search of Plaintiffs’
25   property, and continuing deprivation of their property rights without due process of
26   law, pursuant to the United States Supreme Court’s decision in Bivens v.
27   Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388
28   (1971) (“Bivens”), and its progeny.
                                               3
                                           COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 4 of 39 Page ID #:4



1               9.    This Court has the authority to grant the declaratory relief sought herein
2    pursuant to the Declaratory Judgment Act, 28 U.S.C. section 2201, which provides
3    that, “[i]n a case of actual controversy within its jurisdiction . . . any court of the
4    United States, upon the filing of an appropriate pleading, may declare the rights and
5    other legal relations of any interested party seeking such declaration,” and
6    section 2202, and Federal Rule of Civil Procedure 57.
7               10.   This Court has the authority to order the government to disclose to
8    Plaintiffs’ counsel a copy of the supporting affidavit for the warrant by which
9    Plaintiffs’ property was purportedly seized and any so-called inventory of the
10   contents of their safe deposit boxes, pursuant to Federal Rule of Criminal
11   Procedure 41(f) (“Rule 41(f)”) and the Court’s inherent authority to order the
12   unsealing of a supporting affidavit. See In re Searches and Seizures, 2008 WL
13   5411772, at *3 (E.D. Cal. Dec. 19, 2008) (collecting cases).
14              11.   Venue is proper in this district pursuant to 28 U.S.C.
15   sections 1391(b)(1), (2) and (3) and (e)(1) because Defendants include officers and
16   employees of the United States and its agencies, and, on information and belief, they
17   reside in this district; because a substantial part of the events and/or omissions
18   giving rise to the claims alleged herein occurred in this district; and because a
19   substantial part of the property that is the subject of this action is situated in this
20   district.
21                                        RELATED CASES.
22              12.   This case is related to the following civil cases pending in this district
23   before United States District Judge Gary R. Klausner:
24                    (a)   John Doe v. United States of America, et al.,
25   Case No. 2:21-cv-02803, filed on March 31, 2021 (“Case No. 02803”);
26                    (b)   Richard Roe v. United States of America, et al.,
27   Case No. 2:21-cv-02919, filed on April 5, 2021;
28                    (c)   Michael Moe v. United States of America, et al.,
                                                 4
                                          COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 5 of 39 Page ID #:5



1    Case No. 2:21-cv-02990, filed on April 6, 2021;
2                     (d)     Charles Coe v. United States of America, et al.,
3    Case No. 2:21-cv-03019, filed on April 7, 2021;
4                     (e)     DOES 1-6 v. United States of America, at al.,
5    Case No. 2:21-cv-03254, filed on April 15, 2021 (“Case No. 03254”);
6                     (f)     Mitchell Magee v. United States of America, et al.,
7    Case No. 2:21-cv-03298, filed on April 16, 2021;
8                     (g)     Louis Loe v. United States of America, et al.,
9    Case No. 2:21-cv-03348, filed on April 19, 2021;
10                    (h)     Search and Seizure of Box No. 8309 at U.S. Private Vaults v.
11   United States of America, Case No. 2:21-cv-03554, filed on April 26, 2021
12   (“Case No. 03554”);
13                    (i)     John Joe v. United States of America, et al.,
14   Case No. 2:21-cv-04366, filed on May 25, 2021; and
15                    (j)     Paul Snitko et al. v. United States of America, et al.,
16   Case No. 2:21-cv-04405, filed on May 27, 2021 (“Case No. 04405”).
17              13.   This case is related to the above civil cases pursuant to Local
18   Rule 83-1.3, in that: (a) they all arise from the same or closely related transactions,
19   happenings and events; (b) they all call for the determination of the same or
20   substantially related or similar questions of law and fact; and (c) because they all
21   name the United States as a defendant and seek some of the same relief, they would
22   entail substantial duplication of effort if heard by different judges.
23              14.   A Notice of Related Case is being filed concurrently herewith.
24                                              PARTIES.
25   A.         Plaintiffs.
26              15.   Plaintiffs Jack Doe and Jill Doe are, and at all relevant times were,
27   individuals over the age of 18 and residing in Orange County, California.
28              16.   Defendants have publicly stated that “USPV was a criminal business”;
                                                  5
                                          COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 6 of 39 Page ID #:6



1    that it “conspired with its criminal clients to distribute drugs, launder money, and
2    structure transactions to avoid currency reporting requirements”; that these were
3    “among [the] other offenses” USPV and its clients committed; and that “the
4    majority of box holders are criminals . . . .” Defendants have also expressly stated
5    their intention to criminally investigate any USPV box holder whose identity they
6    can determine, and, on information and belief, are currently actively conducting
7    such investigations.
8               17.   Plaintiffs are business people who make their livings conducting
9    business in Southern California. Because of the government’s statements about
10   USPV box holders, such as that the “majority of [USPV] box holders are criminals,”
11   Plaintiffs would be subject to significant injury, harassment, ridicule and personal
12   embarrassment if their names were publicly disclosed as USPV box holders.
13              18.   Plaintiffs therefore bring this action pseudonymously, to protect
14   themselves from the risk of unfounded criminal investigation and prosecution
15   arising from the government’s unlawful seizure and search of their property, and
16   from injury, harassment, embarrassment and retaliation based merely on the fact that
17   they are USPV box holders. See Does I-XXII v. Advanced Textile Corp., 214 F.3d
18   1058, 1067-68 (9th Cir. 2000) (“In this circuit, we allow parties to use pseudonyms
19   in the ‘unusual case’ which nondisclosure of the party’s identity ‘is necessary . . . to
20   protect a person from harassment, injury, ridicule or personal embarrassment.’”)
21   (quoting United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1981)).
22              19.   Furthermore, the government is aware of Plaintiffs’ identities, as a
23   result of the administrative forfeiture proceeding described below.
24   B.         Defendants.
25              20.   Defendant United States of America is, and at all relevant times was,
26   the United States, its departments, agencies and entities, including those responsible
27   for the Fourth and Fifth Amendment violations alleged in this action.
28              21.   Defendant Wilkison is, and at all relevant times was, the Acting
                                                  6
                                          COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 7 of 39 Page ID #:7



1    United States Attorney for the Central District of California (the “U.S. Attorney”).
2    The U.S. Attorney has authority over all policies and practices of the United States
3    Attorney’s Office for the Central District of California (“USAO”), and all actions
4    taken by Assistant United States Attorneys for the Central District of California.
5    Defendant Wilkison is sued in her official capacity only.
6               22.   Defendant Koons Johnson is, and at all relevant times was, the
7    Assistant Director in Charge of the FBI’s Los Angeles Field Office (the “Assistant
8    Director”). The Assistant Director has authority over the policies and procedures
9    implemented by, and the actions of, FBI agents assigned to the Los Angeles Field
10   Office. Defendant Koons Johnson is sued in her official and individual capacities.
11   The search and seizure of USPV was a large-scale operation, involving dozens of
12   FBI and other federal law enforcement agents. On information and belief, such a
13   significant mobilization of federal law enforcement agents, including FBI agents, in
14   the Los Angeles metropolitan area could only have occurred with Koons Johnson’s
15   knowing participation in the development and execution, and/or approval or
16   ratification, of the operational plan for the seizure of the USPV safe deposit boxes,
17   including the decision to seize and break open all of the USPV boxes, and rifle
18   through their contents, despite the complete absence of probable cause to do so.
19              23.   Defendant Palmerton is, and at all relevant times was, a Special Agent
20   of the FBI in, and acting at the direction of, the FBI’s Los Angeles Field Office.
21   Defendant Palmerton is sued in his individual capacity. In Case No. 03254,
22   Defendant Palmerton submitted a Declaration, dated April 16, 2021, stating that, “I
23   personally participated in the inventorying of the contents of the safety deposit
24   boxes at U.S. Private Vaults.”
25              24.   Defendant Bailey Dress is, and at all relevant times was, a Special
26   Agent of the FBI in, and acting at the direction of, the FBI’s Los Angeles Field
27   Office. Defendant Baily Dress is sued in her individual capacity. In Case
28   No. 02803, Defendant Baily Dress submitted a Declaration, dated April 2, 2021,
                                            7
                                     COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 8 of 39 Page ID #:8



1    stating that, “I personally participated in the inventorying of the contents of the
2    safety deposit boxes at U.S. Private Vaults.”
3               25.   Defendant Beverly is, and at all relevant times was, a Federal Law
4    Enforcement Agent, based in the Los Angeles metropolitan area, and acting at the
5    direction of the FBI’s Los Angeles Field Office. Defendant Beverly is sued in his
6    individual capacity. Defendant Beverly personally participated in the inventorying
7    of the contents of the safety deposit boxes at USPV.
8               26.   Defendant Jessie Murray is, and at relevant times was, a Supervisory
9    Special Agent of the FBI in, and acting at the direction of, the FBI’s Los Angeles
10   Field Office. Defendant Murry is sued in her individual capacity. Defendant
11   Murray has personally participated in the continued detention of Plaintiffs’ property
12   by the government.
13              27.   Plaintiffs are unaware of the true names and capacities of those
14   Defendants sued as DOES 1-10, and therefore sues those Defendants using their
15   fictitious names. On information and belief, each such Defendant is a federal law
16   enforcement agent who supervised, participated in, or otherwise aided and assisted
17   the unlawful seizure and search of Plaintiffs’ safe deposit boxes and the
18   government’s continued deprivation of their contents, and is jointly and severally
19   responsible and liable for the damage and harm caused Plaintiffs. Plaintiffs will
20   amend this pleading to allege the true names and capacities of DOES 1-10 when
21   they have been ascertained.
22                                   STATEMENT OF FACTS.
23   A.         U.S. Private Vaults, Inc.
24              28.   USPV has operated a facility offering private safe deposit boxes for
25   rent to the public at 9182 West Olympic Boulevard in Beverly Hills for the past
26   decade. There is nothing secretive or inherently illegal about the business: USPV
27   was a member of the Beverly Hills Chamber of Commerce; and it advertised by
28   prominent store front signage and on-line through a website that provided detailed
                                               8
                                       COMPLAINT
     493618.1
 Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 9 of 39 Page ID #:9



1    information about the services it offered, including videos of customers accessing
2    their safe deposit boxes. See https://www.usprivatevaults.com.
3               29.   USPV housed several hundred safe deposit boxes of varying sizes, each
4    secured by its own key. The safe deposit boxes were physically grouped into
5    separate clusters of connected individual safe deposit boxes called “nests.” USPV
6    leased these boxes to the public under yearly leases and provided security and
7    insurance for their contents. Many of USPV’s customers live in the vicinity and
8    used its services because it was conveniently located, and/or because local banks did
9    not have safe deposit boxes available for lease.
10              30.   Notably, USPV did not keep a key to any rented box, which meant that
11   the only person with the ability to open the box was the box holder or his or her
12   authorized designee. See https://www.usprivatevaults.com/uspv-vs-bank-safe-
13   deposit-box.
14              31.   According to USPV’s website:
15                         USPV had been operating in Beverly Hills since 2011.
16                         USPV provided several advantages that were unavailable with
17                          bank safety deposit boxes:
18                          o     All USPV boxes were insured; banks do not offer
19                                insurance for their boxes.
20                          o     USPV did not hold keys to their clients’ boxes; banks do
21                                keep a key.
22                          o     USPV was not subject to federal banking rules that could
23                                mandate “bank holidays” or a suspension of withdrawals
24                                in case of an economic crisis.
25                          o     Accessing a box at USPV took much less time than at a
26                                bank, advertising “In & out access in 5 minutes.”
27                          o     USPV boxes were not subject to probate lock out upon the
28                                death of the box owner.
                                                  9
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 10 of 39 Page ID #:10



1                           o      USPV offered a wider selection of box sizes than do
2                                  banks.
3                          Security at USPV was handled by ADT (a publicly traded
4                           security company with over $5 billion in revenue, which operates
5                           “the largest network of security professionals in the United
6                           States”).
7    https://investor.adt.com/press-releases/press-release-details/2021/ADT-Reports-
8    Fourth-Quarter-and-Full-Year-2020-Results/default.aspx.
9    B.         Plaintiffs are USPV Box Holders.
10              32.   Plaintiffs leased safe deposit Box No. 703 and Box No. 4100 at USPV.
11   Plaintiffs possesses the only two keys to each box and have maintained control over
12   the boxes since commencement of the leases.
13              33.   Plaintiffs are current on their lease payments. They have an
14   expectation of privacy in the interiors of the boxes and their contents.
15              34.   Plaintiffs leased the boxes at USPV for the sake of convenience,
16   security and peace of mind. Neither Plaintiff is an owner, officer, director, manager,
17   supervisor, employee, or representative of USPV, and neither is associated with or a
18   customer of the Gold Business that is co-located with or adjacent to USPV. Neither
19   Plaintiff is aware of any criminal activity occurring at or connected to USPV, and
20   would not have leased a box, or continued to lease a box, at USPV if either had
21   become aware of any such activity.
22              35.   Plaintiffs’ boxes contained currency, gold coins, a ring, watches and
23   important legal documents belonging to Plaintiffs. These items of property
24   represent Plaintiffs’ savings, investments, valuable and cherished personal items and
25   essential documents; they are not contraband, or the proceeds or evidence of illegal
26   activity.
27              36.   Plaintiffs’ property was in their safe deposit boxes when the
28   government seized control of USPV and all of the other safe deposit boxes at USPV
                                           10
                                     COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 11 of 39 Page ID #:11



1    on or about March 22, 2021. Plaintiffs have been unable to enter the USPV facility
2    or access their boxes and their contents since the commencement of the
3    government’s search on the morning of March 22, 2021.
4    C.         The Government Seizes and Searches All USPV Safe Deposit Boxes and
5               Their Contents, Including Plaintiffs’.
6               37.   On or about March 9, 2021, the USAO sought and obtained a sealed
7    indictment of USPV. The indictment did not name any individual defendants and
8    did not contain any specific allegations of wrongdoing by USPV’s customers.
9               38.   Beginning early in the morning on Monday, March 22, 2021, agents of
10   the United States, including DOES 1-10, executed a seizure warrant (the “seizure
11   warrant”) at USPV.
12              39.   The seizure warrant stated that, “[t]he items to be seized are the
13   following pieces of business equipment,” including “the nests of safety deposit
14   boxes and keys,” without any limit or reference to particular safe deposit boxes or
15   descriptions of particular nests.
16              40.   The seizure warrant further stated that:
17                    This warrant does not authorize a criminal search or seizure
18                    of the contents of the safety deposit boxes. In seizing the
19                    nests of boxes, agents shall follow their written inventory
20                    policies to protect their agencies and the contents of the boxes.
21                    Also in accordance with their written policies, agents shall
22                    inspect the contents of the boxes in an effort to identify their
23                    owners in order to notify them so that they can claim their
24                    property. (emphasis added.)
25              41.   The government has only unsealed and publicly disclosed a select and
26   very small portion of the affidavit purportedly filed in support of issuance of the
27   seizure warrant.
28              42.   The portion of the affidavit unsealed by the government provides as
                                                   11
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 12 of 39 Page ID #:12



1    follows:
2                     The warrants authorize the seizure of the nests of the boxes
3                     themselves, not their contents. By seizing the nests of safety
4                     deposit boxes, the government will necessarily end up with
5                     custody of what is inside those boxes initially. Agents will
6                     follow their written inventory policies to protect their agencies
7                     from claims of theft or damage to the content of the boxes, and
8                     to ensure that no hazardous items are unknowingly stored in a
9                     dangerous manner.
10              43.   The portion of the affidavit unsealed additionally provided that:
11                    Agents will attempt to notify the lawful owners of the property
12                    stored in the boxes how to claim their property, such as by
13                    posting that information on the internet or at USPV itself, or
14                    by contacting the owners directly. In order to notify the
15                    owners directly, agents will, in accordance with their policies
16                    regarding an unknown person’s property, look for contract
17                    information or something which identifies the owner, (USPV
18                    recommends that box renters include their or their designees’
19                    telephone numbers on a note in a box in the event that UPSV
20                    removes the contents for nonpayment of rental fees.)
21              44.   In a footnote, the affidavit limited the extent of any inventory search:
22                    The FBI policy regarding taking custody of an unknown
23                    person’s property provides, in part, that agents “inspect the
24                    property as necessary to identify the owner and preserve the
25                    property for safe keeping.” The inspection “should extend no
26                    further than necessary to determine ownership.” (emphasis
27                    added).
28   //
                                               12
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 13 of 39 Page ID #:13



1               44.   In executing the seizure warrant, the agents closed the parking lot and
2    the USPV facility to the public and to box holders. See “Federal Investigation
3    Takes Over Beverly Hills Strip Mall,” Beverly Hills Courier (Mar. 25, 2021),
4    available at https://beverlyhillscourier.com/2021/03/25/federal-investigation-takes-
5    over-beverly-hills-strip-mall/ (“The strip mall at the intersection of West Olympic
6    Boulevard and South Palm Drive is hardly something to gawk at—upscale by strip
7    mall standards, but still a strip mall. But since March 22, dozens of local and
8    federal agents have taken over the lot.”).
9               45.   Once the government had seized USPV, its agents, including
10   Defendants Palmerton, Baily Dress, Beverly and DOES 1-10, proceeded to break
11   into every safe deposit box at the facility, including Plaintiffs’ boxes, and emptied
12   each box of its contents. They rifled through the contents of these boxes and
13   inspected all the contents of the boxes. They continued these inspections for each
14   box even after they discovered information sufficient to identify the box holder.
15              46.   In addition, on information and belief, the government deliberately
16   disabled the biometric data reader, through which box holders gained access to the
17   vault area in which their safe deposit boxes were located, so that Plaintiffs and other
18   box holders could not later anonymously establish their ownership of the contents of
19   their boxes.
20              47.   The search of the USPV safe deposit boxes, including that of Plaintiffs,
21   was not an inventory search. If the government had been conducting a lawful
22   inventory search to prevent loss and avoid accusations of theft, there would have
23   been no reason to forcibly open USPV’s locked safe deposit boxes that were
24   otherwise impervious to tampering.
25              48.   On Tuesday, March 23, 2021, when the agents were still present at
26   USPV, counsel for the box holder in Case No. 02803 visited the site and attempted
27   to speak with an agent to learn whether there was a warrant for his clients’ safe
28   deposit boxes, and, if so, to obtain a copy of the warrant pursuant to the Federal
                                                13
                                          COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 14 of 39 Page ID #:14



1    Rules of Criminal Procedure. A police officer guarding the perimeter carried
2    counsel’s message inside to the agents and returned with a message that no agents
3    would come out to speak with counsel, but that counsel could call a telephone
4    number that the agents provided. The number provided was the FBI’s general
5    Los Angeles number. Counsel left a voicemail message at that number, but his call
6    was never returned.
7               49.   Counsel subsequently learned that Assistant United States Attorney
8    (“AUSA”) Andrew Brown was handling the matter. That same day, another
9    attorney for the box holder in Case No. 02803 contacted AUSA Brown to attempt
10   (a) to determine whether his clients’ safe deposit boxes had been searched; (b) to
11   determine whether his clients’ property had been seized; and (c) in the event either
12   had occurred, to obtain a copy of the warrant pursuant to the Federal Rules.
13              50.   During the ensuing conversation, AUSA Brown told the attorney the
14   following:
15                         The government is seizing all safe deposit boxes at the site, even
16                          though the boxes are separately leased by numerous unknown
17                          individuals;
18                         The government will inspect and inventory the contents of every
19                          box and use that information to try to identify every box’s
20                          owner(s);
21                         The government will not read the contents of notebooks or
22                          thumb drives that they find in the boxes;
23                         A search and seizure warrant was served on the owners or
24                          management of USPV, but AUSA Brown declined to disclose
25                          either the names of the persons served or their counsel;
26                         The government will not provide the seizure warrant to a USPV
27                          box holder unless and until the box holder identifies himself or
28                          herself to the government;
                                                  14
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 15 of 39 Page ID #:15



1                          If a box holder identifies himself or herself, the government will
2                           commence an investigation of the holder to determine whether
3                           he or she came by the contents of his or her box legally, and the
4                           box holder will be required to establish his or her claim to lawful
5                           ownership of the property contained in the box; and
6                          The government assumes that all USPV box holders are engaged
7                           in illegal activity, even though the government does not know
8                           the identity of the box holders or the contents of their boxes.
9               51.   Accordingly, as confirmed by AUSA Brown, it was the government’s
10   plan all along to subject every USPV box holder to criminal investigation by doing
11   the following:
12                    (a)   Each safe deposit box holder would be required to disclose his or
13   her identity to the government to make a claim for the return of the contents of their
14   box.
15                    (b)   Once provided with the box holder’s identity, the government
16   would conduct a criminal investigation into that person based upon AUSA Brown’s
17   belief that anybody who utilized the safe deposit boxes at USPV was a criminal
18   engaged in felonious activity.
19                    (c)   The government would also refuse to return property found in a
20   safe deposit box to its owner unless the box holder explained to the government how
21   they had obtained that property and could prove to the government that it was not
22   related to criminal activity.
23   D.         The Government’s Phony Claims Process.
24              52.   As of March 26, 2021, the USPV location was closed and a sign ̶ a
25   true and correct depiction of which is pictured below ̶ was affixed to the front door
26   directing safe deposit box holders to use the web link forms.fbi.gov/uspvclaims to
27   “initiate a claim for your US Private Vaults box”:
28   //
                                               15
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 16 of 39 Page ID #:16



1
2
3
4
5
6
7
8
9
10
11              53.   The form located at forms.fbi.gov/uspvclaims ̶ a true and correct
12   depiction of which is pictured below ̶ stated: “To make a claim for property stored
13   at U.S. Private Vaults in Beverly Hills, California, please provide the following
14   information. An FBI agent will contact you for additional details.” The form
15   required the box holder to enter his or her first name, last name and contact number
16   for submission:
17
18
19
20
21
22
23
24
25
26
27
28
                                              16
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 17 of 39 Page ID #:17



1               54.   The form also required the person submitting it to acknowledge that, “it
2    is a federal crime punishable by fine or imprisonment, or both, to knowingly make
3    any false statements concerning the facts on this form as applicable under the
4    provisions of Title 18, United States Code, Section 1001, et seq.”
5               55.   On information and belief, the government’s website and form were
6    nothing more than a subterfuge for obtaining the identities and contact information
7    of USPV box holders, in furtherance of the government’s plan to criminally
8    investigate all USPV box holders, as confirmed by the following facts, among
9    others:
10                    (a)   The form did not ask, or even allow, a box holder to list his or
11   her box number, and thus it could not possibly aid the government in returning the
12   contents of particular safe deposit boxes to their owners;
13                    (b)   Government representatives have admitted to persons who have
14   completed and submitted forms that the FBI had no established or standardized
15   policies, procedures, or process for returning the contents of safe deposit boxes to
16   their owners; and
17                    (c)   Since at the time the government had not initiated forfeiture
18   proceedings against the contents of the vast majority of safe deposit boxes,
19   including Plaintiffs’, there was no legal basis for requiring box holders to submit
20   “claims” to obtain return of their property.
21              56.   On information and belief, attorneys representing several different
22   USPV box holders have proposed to AUSA Brown that he use a special master or a
23   government staffed filter team to return property seized from the safe deposit boxes
24   at USPV, to allow the government to return property to box holders without them
25   having to reveal their identities to investigators or prosecutors. AUSA Brown
26   rejected these proposals out of hand.
27   E.         The Government’s Public Statements and Admissions.
28              57.   In an April 2, 2021 public filing in Case No. 02803, the USAO made
                                                   17
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 18 of 39 Page ID #:18



1    the following relevant statements, among others, concerning the seizure and search
2    of the USPV safe deposit boxes, which necessarily included Plaintiffs’ boxes:
3                     (a)   “USPV was a criminal business that conspired with its criminal
4    clients to distribute drugs, launder money, and structure transactions to avoid
5    currency reporting requirements, among other offenses.”
6                     (b)   “[T]he majority of box holders are criminals . . . .”
7                     (c)   “The government obtained a sealed criminal seizure warrant for,
8    among other things, the nests of safety deposit boxes located at USPV.”
9                     (d)   “During the week of March 22 through 26, federal agents
10   executed the seizure warrant and removed the contents of safety deposit boxes,
11   inventorying their contents in the process . . . .”
12                    (e)   “The inventory was completed on site.”
13                    (f)   “Agents left USPV on March 26, 2021.”
14                    (g)   “[A]ll the inventory searches were completed by March 26,
15   2021.”
16              58.   In an April 16, 2021 public filing in Case No. 03254, the USAO made
17   the following additional statements, among others, concerning the seizure and
18   search of the USPV safe deposit boxes, which necessarily included Plaintiffs’ boxes:
19                    (a)   “[F]ar from using anonymity to protect the powerless . . .
20   plaintiffs hope to use it to protect rich criminals from the consequences of their
21   crimes, and to keep their ill-gotten gains.”
22                    (b)   “The government seized the nests of safety deposit boxes
23   because there was overwhelming evidence that USPV was a criminal enterprise that
24   conspired with its criminal clients to distribute drugs, launder money, and structure
25   transactions to avoid currency reporting requirements, among other offenses.”
26                    (c)   “[T]he majority of the box holders are criminals who used
27   USPV’s anonymity to hide their ill-gotten wealth … .”
28              59.   These statements confirm that, at least in Plaintiffs’ case, the
                                                 18
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 19 of 39 Page ID #:19



1    government had no probable cause to seize, search and retain the contents of
2    Plaintiffs’ safe deposit boxes, and did so based only on the entirely false and
3    fictitious assumption that Plaintiffs were criminals engaged in felonious criminal
4    activity merely because they leased safe deposit boxes at USPV.
5    F.         The Government’s Unconstitutional and Invalid Administrative
6               Forfeiture Proceedings.
7               60.   On or about May 20, 2021, the FBI initiated an administrative
8    forfeiture proceeding (the “AFP”) by issuing a “Notice of Seizure of Property and
9    Initiation of Administrative Forfeiture Proceedings,” which attached a list of assets
10   seized from USPV safe deposit boxes that the government sought to forfeit
11   (together, the “FBI Notice”).
12              61.   On or about May 20, 2021, the FBI also sent individualized notices of
13   the AFP to certain USPV box holders the government had identified from
14   documents contained in those box holders’ safety deposit boxes.
15              62.   Plaintiffs were among the hundreds of USPV box holders who received
16   individualized notices for the contents their USPV boxes from the FBI (the
17   “Individualized Notices”).
18              63.   The Individualized Notices Plaintiffs received sought to forfeit some,
19   but not all, of Plaintiffs’ property stored in their USPV boxes.
20              64.   The Individualized Notices stated no “facts” for why the property
21   sought to be forfeited was the subject of the AFP, stating only: “The asset(s)
22   referenced in this notice letter were seized on March 22, 2021 by the FBI at U.S.
23   Private Vaults in Beverly Hills, California.”
24              65.   As “Forfeiture Authority” for the AFP, the Individualized Notices
25   stated only that, “[t]he forfeiture of this property has been initiated pursuant to 18
26   USC 981(a)(1)(C) and the following additional federal laws: 19 U.S.C. §§ 1602-
27   1619, 18 U.S.C. § 983 and 28 C.F.R. Parts 8 and 9.”
28              66.   The Individualized Notices state that, “TO CONTEST THE
                                                  19
                                          COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 20 of 39 Page ID #:20



1    FORFEITURE OF THIS PROPERTY IN UNITED STATES DISTRICT
2    COURT YOU MUST FILE A CLAIM.” According to the Individualized
3    Notices, the “claim should be filed online or by mailing it via the U.S. Postal
4    Service or a Commercial Delivery Service to the FBI.” Pursuant to the
5    Individualized Notices, if a “claim” was not filed by June 24 or June 25, 2021
6    (depending on when the Individual Notice had been sent), it “may result in the
7    property being forfeited to the United States.”
8               67.   On or about June 9, 2021, in Case No. 03254, the Court entered an
9    order (the (“June 9, 2021 Order”) holding that:
10                    The Government cites no federal statute, regulation, or procedural rule
11                    that requires claimants in an administrative forfeiture proceeding to
12                    identify themselves by their legal names, nor is the Court aware of any
13                    such legal authority.
14              68.   Notwithstanding this ruling, the government has publicly asserted that
15   to be considered valid, any claim contesting the AFP must be filed under the
16   claimant’s “true name.” By way of example, in a filing in Case No. 03254, the
17   government stated that under its interpretation of the “Code of Federal Regulations,”
18   no claimant is “permitted to proceed anonymously”; instead, all claimants “must
19   identify themselves” by using their “true names” when making a claim.
20              69.   On or about June 21, 2021, Plaintiffs filed Declarations and Claims (the
21   “Declarations”) with the FBI to avoid having the government declaring their
22   property forfeited without further process. In their Declarations, both Plaintiffs
23   made clear that they were providing their true names under government compulsion,
24   stating:
25                    I am only using my true name (instead of a pseudonym) and
26                    identifying my USPV box number and its contents because the
27                    government has publicly declared that if I do not, it will deem
28                    my claim defective and proceed to forfeit my property without
                                                 20
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 21 of 39 Page ID #:21



1                     further process.
2    G.         The Court’s Finding and Rulings that the Government’s Forfeiture
3               Process is Unconstitutional.
4               70.   In Case No. 04405, the plaintiffs were all USPV box holders whose
5    property was subject to the AFP. They moved for a temporary restraining order
6    (“TRO”) enjoining the “government from forfeiting property based on notices that
7    do not identify the factual and legal basis for the forfeiture.”
8               71.   On or about June 22, 2021, the Court granted the plaintiffs’ application
9    for a TRO in that case (the “June 22, 2021 Order”). The Court concluded that the
10   FBI Notice, and individualized notices of forfeiture the government had sent to
11   certain USPV box holders, are deficient and unconstitutional as violating the
12   claimants’ right to due process of law.
13              72.   In particular, the Court ruled that:
14                         “[Under Gete v. I.N.S., 121 F.3d 1285, 1297 (9th Cir.
15                          1997), and as affirmed in Al Haramain Islamic Found., Inc.
16                          v. U.S. Dep’t of Treasury, 686 F.3d 965 (9th Cir. 2012), in a
17                          forfeiture proceeding,] ‘the Due Process Clause required the
18                          [government] to disclose the factual bases for seizure[]’ and
19                          ‘the specific statutory provision allegedly violated.’”
20                         “Here, the FBI Notice and the individualized notices
21                          comply with neither of the Due Process requirements set
22                          forth in Gete and affirmed in Al Haramain.”
23                         “With respect to the factual basis for the seizure of
24                          Plaintiffs’ property from USPV, the individualized notices
25                          state: ‘The asset(s) referenced in this notice letter were
26                          seized on March 22, 2021 by the FBI at U.S. Private Vaults
27                          in Beverly Hills, California[.]’ . . . This notice, put bluntly,
28                          provides no factual basis for the seizure of Plaintiffs’
                                                  21
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 22 of 39 Page ID #:22



1                           property whatsoever.”
2                          “The notices fare little better as to Gete’s second Due
3                           Process requirement. In Gete, the court held that to satisfy
4                           the Due Process rights of known property owners in the
5                           forfeiture context, the Government must provide ‘notice of
6                           the specific statutory provision’ that supports the
7                           Government’s forfeiture proceeding,” [such that here]
8                           “[t]the notices . . . fall woefully short of the Government’s
9                           duty to provide the ‘specific statutory provision allegedly
10                          violated.’”
11                         “This forfeiture, if conducted in a manner that violates the
12                          Due Process clause, would by definition deprive Plaintiffs
13                          of their constitutional right to due process of law” [and]
14                          “[t]hus, at this juncture Plaintiff has carried its burden as to
15                          the likelihood of irreparable harm [arising from the
16                          government’s inadequate notices].”
17              73.   On or about June 25, 2021, Plaintiffs sent to the government by FedEx
18   and U.S. Mail, a “Demand for Immediate Return of Property” (the “Demand”).
19   The Demand notified the government of the June 22, 2021 Order, and requested that
20   the government immediately return Plaintiffs’ property because, for the reasons
21   stated in the June 22, 2021 Order, the FBI’s continued retention of Plaintiffs’
22   property was (and is) without cause and a violation of their due process rights.
23              74.   Thus far, the government has not responded to either Plaintiffs’
24   Declarations or Demand.
25   H.         Plaintiffs Are Suffering Ongoing Harm.
26              75.   Notwithstanding their filing of the Declarations and the issuance of the
27   June 22, 2021 Order, Plaintiffs’ property that they stored in their safe deposit boxes
28   remains in the government’s custody and control, and Plaintiffs continue to be
                                            22
                                      COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 23 of 39 Page ID #:23



1    deprived of any use, benefit, enjoyment, or access to that property. Meanwhile,
2    Plaintiffs have no means to recover possession of that property because the
3    government has no established and standardized policies, procedures, or processes
4    for promptly returning Plaintiffs’ property to them, and instead has commenced an
5    unconstitutional, unlawful and invalid AFP against their property to further
6    unlawfully delay return of their property.
7                              GOVERNING LEGAL PRINCIPLES
8    A.         Relevant Search and Seizure Law.
9               76.   The Fourth Amendment to the United States Constitution provides that,
10   “[t]he right of the people to be secure in their persons, houses, papers, and effects,
11   against unreasonable searches and seizures, shall not be violated, and no Warrants
12   shall issue, but upon probable cause, supported by Oath or affirmation, and
13   particularly describing the place to be searched, and the persons or things to be
14   seized.” U.S. Const., amend IV.
15              1.    The Probable Cause Requirement.
16              77.   The confiscation, detention, inspection and/or cataloguing of the
17   contents of a safe deposit box containing private property is a search and seizure for
18   purposes of the Fourth Amendment. See, e.g., United States v. Chadwick, 433 U.S.
19   1, 11 (1977) (“By placing personal effects inside a double-locked footlocker,
20   respondents manifested an expectation that the contents would remain free from
21   public examination.”), abrogated on other grounds by California v. Acevedo,
22   500 U.S. 565 (1991); United States v. Spilotro, 800 F.2d 959, 962 (9th Cir. 1986)
23   (“We begin by noting that there is no question that defendant Blasko has standing to
24   challenge the search of his home, person, and safe deposit box.”); United States v.
25   Wetselaar, 2013 WL 8206582, *10 (D. Nev. Dec. 31, 2013) (“[A]s renters of those
26   boxes, Defendants had a reasonable expectation of privacy in the contents, which
27   include the space inside the box and the inner metal liner itself.”).
28              78.   The Supreme Court has made clear that a warrant must describe the
                                               23
                                         COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 24 of 39 Page ID #:24



1    places to be searched and the items to be seized with particularity and supported by
2    probable cause specific to those places and items:
3                 The Warrant Clause of the Fourth Amendment categorically
4                 prohibits the issuance of any warrant except one “particularly
5                 describing the place to be searched and the persons or things
6                 to be seized.” The manifest purpose of this particularity
7                 requirement was to prevent general searches. By limiting the
8                 authorization to search to the specific areas and things for
9                 which there is probable cause to search, the requirement
10                ensures that the search will be carefully tailored to its
11                justifications, and will not take on the character of the
12                wide-ranging exploratory searches the Framers intended to
13                prohibit. Thus, the scope of a lawful search is “defined by the
14                object of the search and the places in which there is probable
15                cause to believe that it may be found. Just as probable cause
16                to believe that a stolen lawnmower may be found in a garage
17                will not support a warrant to search an upstairs bedroom,
18                probable cause to believe that undocumented aliens are being
19                transported in a van will not justify a warrantless search of a
20                suitcase.”
21   Maryland v. Garrison, 480 U.S. 79, 84 (1987) (quoting United States v. Ross,
22   456 U.S. 798, 824 (1982)); accord United States v. SDI Future Health, Inc., 568
23   F.3d 684, 702-703 (9th Cir. 2009) (“A warrant must not only give clear instructions
24   to a search team, it must also give legal, that is, not overbroad, instructions. Under
25   the Fourth Amendment, this means that there [must] be probable cause to seize the
26   particular thing[s] named in the warrant. [P]robable cause means a fair probability
27   that contraband or evidence of a crime will be found in a particular place, based on
28   the totality of circumstances.”) (citations and quotation marks omitted).
                                                 24
                                          COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 25 of 39 Page ID #:25



1               79.   Consequently, the search of a place or the seizure of an item pursuant
2    to an overbroad warrant for which there is no specific probable cause is invalid. See
3    United States v. Know, 58 F.3d 423, 427 (9th Cir. 1995) (“The warrant authorized
4    the seizure of virtually every document and computer file at HK Video . . . . [T]he
5    warrant contained no limitations on which documents within each category could be
6    seized or suggested how they related to specific criminal activity. By failing to
7    describe with any particularity the items to be seized, the warrant is
8    indistinguishable from the general warrants repeatedly held by this court to be
9    unconstitutional.”).
10              80.   Moreover, probable cause in the warrant context requires more than
11   “mere suspicion” that the place to be searched or the item to be seized is connected
12   to criminal activity; it requires an “evidentiary nexus” to the alleged criminal
13   activity. United States v. Wanless, 882 F.2d 1459, 1466 (9th Cir. 1989) (“Even if
14   the evidence here would . . . justify the . . . suspicion that there were illegal
15   substances . . . [m]ere suspicion does not rise to the level of probable cause.”)
16   (internal quotations omitted); United States v. Schultz, 14 F.3d 1093, 1097-98 (6th
17   Cir. 1994) (“While an officer’s ‘training and experience’ may be considered in
18   determining probable cause, it cannot substitute for the lack of evidentiary nexus . . .
19   between the safe deposit boxes and any criminal activity. Officer Ideker did not
20   have anything more than a guess that contraband or evidence of a crime would be
21   found in the boxes, and therefore the . . . warrant should not have been issued.”).
22              2.    The Government Cannot Deliberately or Recklessly Mislead the
23                    Issuing Magistrate Judge.
24              81.   It is also well established that a warrant based upon deliberately or
25   recklessly false or misleading information material to the issue of probable cause is
26   invalid, in whole or in part. As the Supreme Court has decreed:
27                    [W]hen the Fourth Amendment demands a factual showing
28                    sufficient to comprise “probable cause,” the obvious
                                                  25
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 26 of 39 Page ID #:26



1                 assumption is that there will be a truthful showing. This does
2                 not mean ‘truthful’ in the sense that every fact recited in the
3                 warrant affidavit is necessarily correct, for probable cause may
4                 be founded upon hearsay and upon information received from
5                 informants, as well as upon information within the affiant's
6                 own knowledge that sometimes must be garnered hastily. But
7                 surely it is to be ‘truthful’ in the sense that the information put
8                 forth is believed or appropriately accepted by the affiant as
9                 true. It is established law, that a warrant affidavit must set
10                forth particular facts and circumstances underlying the
11                existence of probable cause, so as to allow the magistrate to
12                make an independent evaluation of the matter. If an
13                informant's tip is the source of information, the affidavit must
14                recite some of the underlying circumstances from which the
15                informant concluded that relevant evidence might be
16                discovered, and some of the underlying circumstances from
17                which the officer concluded that the informant, whose identity
18                need not be disclosed, . . . was “credible” or his information
19                “reliable.” Because it is the magistrate who must determine
20                independently whether there is probable cause, it would be an
21                unthinkable imposition upon his authority if a warrant
22                affidavit, revealed after the fact to contain a deliberately or
23                reckless false statement, were to stand beyond impeachment.”
24   Franks v. Delaware, 438 U.S. 154, 164-65 (1984) (citations and internal quotations
25   omitted, emphasis in original); see also United States v. Perkins, 850 F.3d 1109,
26   1123 (9th Cir. 2017) (“We hold that the district court clearly erred in finding that
27   Agent Ensley did not omit relevant information with at least a reckless disregard for
28   whether the omissions would render the warrant application misleading. Had the
                                            26
                                     COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 27 of 39 Page ID #:27



1    omitted information been included, the application would not have supported
2    probable cause. We, therefore, reverse the district court's denial of the motion to
3    suppress evidence obtained pursuant to the search warrant, and vacate Perkins’
4    conviction.”).
5               82.   The “good faith” exception to a legally insufficient search or seizure
6    warrant, recognized by the Supreme Court in United States v. Leon, 468 U.S. 897
7    (1984), does not apply where the warrant is “so lacking in indicia of probable cause
8    as to render official belief in its existence entirely unreasonable.” Id. at 923; see
9    also United States. v. Underwood, 725 F.3d 1076, 1085-86 (9th Cir. 2013) (“An
10   affidavit is so lacking in indicia of probable cause, or bare bones, when it fails to
11   provide a colorable argument for probable cause. A colorable argument is made
12   when ‘thoughtful and competent judges’ could disagree that probable cause does not
13   exist. Here . . . the affidavit submitted . . . in support of the state search warrant . . .
14   was so deficient as to render official belief in its existence entirely unreasonable.”)
15   (citations omitted).
16              3.    Inventory Versus Investigatory Searches.
17              83.   The Supreme Court has held that, “the opening of containers found
18   during inventory searches is based on the principle that an inventory search must not
19   be a ruse for a general rummaging in order to discover incriminating evidence”; that
20   “inventory searches should be designed to produce an inventory”; and that
21   “individual police officer[s] must not be allowed so much latitude that inventory
22   searches are turned into a purposeful and general means of discovering evidence of
23   crime.” Florida v. Wells, 495 U.S. 1, 4-5 (1990) (internal quotations omitted).
24              84.   For an inventory search to be valid, it must be required by and
25   conducted in accordance with established and standardized policies and procedures.
26   See United States v. Bulacan, 156 F.3d 963, 970 (9th Cir. 1998) (“discretion when
27   conducting an inventory” must be “exercised according to standard criteria and on
28   the basis of something other than suspicion of evidence of criminal activity”)
                                              27
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 28 of 39 Page ID #:28



1    (quoting Wells, 495 U.S. at 3-4); United States v. Johnson, 936 F.2d 1082, 1084 (9th
2    Cir. 1991) (“[A]n inventory search is unconstitutional unless it is conducted both (a)
3    pursuant to an established inventory-search policy . . . and (b) in accordance with
4    the official procedures of the relevant [law enforcement agency]”.).
5               85.   The purpose of an inventory search, according to the Supreme Court,
6    must be limited to “the protection of the owner’s property while it remains in police
7    custody; the protection of the police against claims or disputes over lost or stolen
8    property; and the protection of the police from potential danger.” South Dakota v.
9    Opperman, 428 U.S. 364, 368 (1976) (citations omitted).
10              86.   Thus, “[a]n inventory search will not be sustained where the court
11   believed that the officers were searching for incriminating evidence of other
12   offenses.” United States v. Feldman, 788 F.2d 544, 553 (9th Cir. 1986); see also
13   United States v. Johnson, 889 F.3d 1120, 1125 (9th Cir. 2018) (holding that
14   inventory searches “must be non-investigative”).
15              87.   In the course of an inventory search, government agents are not
16   permitted to read written documents, as they may contain information that goes well
17   beyond the allowed limited scope of an inventory search. See United States v.
18   Khoury, 901 F.2d 948, 959 (11th Cir. 1990) (reading diary during inventory search
19   was a Fourth Amendment violation; the government agent was only allowed to flip
20   through the diary to see if any separate document or object was stuck between its
21   pages); see also United States v. Santos, 961 F. Supp. 71, 73–74 (S.D.N.Y.1997)
22   (finding that reading all written material among defendant's possessions during
23   inventory search was an “affirmative, investigatory act” in violation of the Fourth
24   Amendment).
25   B.         Relevant Fifth Amendment Due Process Principles.
26              88.   The Due Process Clause of the Fifth Amendment to the United States
27   Constitution provides that, “[n]o person shall be . . . deprived of life, liberty, or
28   property, without due process of law.” U.S. Const., amend. V.
                                             28
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 29 of 39 Page ID #:29



1               89.   The government’s continued retention of seized property – even if
2    initially lawful – raises the issue of procedural due process. See Case v. Eslinger,
3    555 F.3d 1317, 1330 (11th Cir. 2009) (“A complaint of continued retention of
4    legally seized property raises an issue of procedural due process. . .”); see also
5    Al Haramain Islamic Foundation, 686 F.3d at 980 (“[T]he Constitution does require
6    that the government take reasonable measures to ensure basic fairness to the private
7    party and that the government follow procedures reasonably designed to protect
8    against erroneous deprivation of the private party’s interests.”); Lewis v. City of
9    Culver City, 2018 WL 1406609, *2 (C.D. Cal. Mar. 19, 2018) (“[T]he continued
10   retention of legally seized property would raise an issue of procedural due
11   process . . . .”); Lena Sutton v. Leesburg, Alabama, 2021 WL 1264244, *13
12   (N.D. Ala. Apr. 6, 2021) (“[T]he continued retention of legally seized property. . .
13   raises an issue of procedural due process.”).
14              90.   Procedural due process includes the right to “sufficient notice
15   concerning the factual and legal bases for [deprivation of property rights].” Gete,
16   121 F.3d at 1297. Thus, where the government has seized property, it must provide
17   notice of “the exact reasons for the seizure, as well as the particular statutory
18   provisions and regulations” at issue. Id. at 1297.
19              91.   It is a matter of well established constitutional jurisprudence that the
20   government may not require a person to waive his Fifth Amendment privilege
21   against self-incrimination in order to vindicate his Fourth Amendment right against
22   unreasonable searches and seizures. See Simmons v. United States, 390 U.S. 377,
23   394 (1968) (where defendant “was obliged either to give up what he believed, with
24   advice of counsel, a valid Fourth Amendment claim or, in legal effect, to waive his
25   Fifth Amendment against self-incrimination,” Court found “it intolerable that one
26   constitutional right should have to be surrendered in order to assert another”);
27   Bittaker v. Woodford, 331 F.3d 715, 724 (9th Cir. 2003) (“The scope of required
28   disclosure should not be so broad as to effectively eliminate any incentive to
                                               29
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 30 of 39 Page ID #:30



1    vindicate [one's] constitutional right[s].”); Gates v. City of Chicago, 623 F.3d 389,
2    441 (7th Cir. 2010) (“[T]he City[s]. . . .procedure improperly places on the arrestee
3    the burden of proof to establish that he had a lawful right to the property. . . . [S]uch
4    a burden [improperly] impos[es] a criminal sanction in the absence of criminal
5    conduct.”).
6    C.         Bivens.
7               92.   In Bivens v. Six Unknown Named Agents of the Federal Bureau of
8    Narcotics, 403 U.S. 388 (1971), the Supreme Court held that, “violation of [the
9    Fourth Amendment’s] command by a federal agent acting under color of his
10   authority gives rise to a cause of action for damages consequent upon his
11   unconstitutional conduct,” id. at 389, and that a plaintiff “is entitled to recover
12   money damages for any injuries he has suffered as a result of the agent’s violation
13   of the Amendment.” Id. at 397; see also Boule v. Egbert, 980 F.3d 1309, 1315
14   (9th Cir. 2020) (Plaintiffs’ “Fourth Amendment claim . . . is a permissible area for
15   Bivens claims,” and thus “may proceed as a Bivens damages claim.”)
16              93.   In Bivens, the plaintiff alleged that federal agents had engaged in an
17   unreasonable search of his apartment. 403 U.S. 389-90. In holding that the plaintiff
18   could bring a damages action against the federal agents who engaged in the
19   unreasonable search, the Supreme Court held that:
20                    [T]he Fourth Amendment operates as a limitation upon the
21                    exercise of federal power . . . . [I]t guarantees to citizens of the
22                    United States the absolute right to be free from unreasonable
23                    searches and seizures carried out by virtue of federal authority.
24                    And where federally protect rights have been invaded it has
25                    been the rule from the beginning that courts will be alert to
26                    adjust their remedies so as to grant the necessary relief.
27   Bivens, 403 U.S. at 392 (internal quotation omitted).
28              94.   Furthermore, the Supreme Court has long held that punitive damages
                                                30
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 31 of 39 Page ID #:31



1    may be awarded in a Bivens action. See Carlson v. Green, 446 U.S. 14, 22 (1980)
2    (“Punitive damages are ‘a particular remedial mechanism normally available in the
3    federal courts,’ and are especially appropriate to redress the violation by a
4    government official of a citizen's constitutional rights.”) (citation omitted).
5                           DEFENDANTS UNLAWFULLY SEIZED,
6          SEARCHED AND DEPRIVED PLAINTIFFS OF THEIR PROPERTY
7               95.   Defendants’ seizure and search of Plaintiffs’ safe deposit boxes and
8    continued detention of their property was (and is) unconstitutional and unlawful in
9    the following respects, among others.
10              96.   First, the seizure warrant for Plaintiffs’ boxes was invalid because
11   Defendants lacked any probable cause that the contents of the boxes was contraband
12   or otherwise connected to criminal activity. That Defendants lacked probable cause
13   is manifest on the face of the seizure warrant, which expressly stated, “[t]his warrant
14   does not authorize a criminal search or seizure of the contents of the safety deposit
15   boxes.” It is also evident from the unsealed portion of the supporting affidavit,
16   which expressly stated that, “[t]he warrants authorize seizure of the nest of boxes
17   themselves, not their contents.” (emphasis in original).
18              97.   Second, on information and belief, Defendants knowingly or recklessly
19   made materially false and misleading statements to the Magistrate Judge who issued
20   the seizure warrant by either falsely stating that the government had probable cause
21   to believe that Plaintiffs’ boxes, or the nest of safe deposit boxes in which Plaintiffs’
22   boxes were included, contained contraband or was otherwise connected to criminal
23   activity, or by omitting to forthrightly advise the Magistrate Judge that the
24   government lacked such probable cause as to Plaintiffs’ boxes or as to the nests of
25   boxes in which Plaintiffs’ boxes were included.
26              98.   Third, Defendants cannot avail themselves of the good faith exception
27   to a facially deficient seizure warrant because the warrant was so lacking in indicia
28   of probable cause with respect to Plaintiffs’ boxes and their contents as to render
                                               31
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 32 of 39 Page ID #:32



1    official belief in the existence of such probable cause entirely unreasonable. Indeed,
2    the warrant expressly states that it does not authorize the search or seizure of any
3    box, including Plaintiffs’ boxes, for purposes of criminal investigation.
4               99.   Fourth, Defendants acted unreasonably in breaking open Plaintiffs’
5    boxes because they lacked probable cause that the contents of the boxes were
6    contraband or otherwise connected to criminal activity, and by breaking them open,
7    Defendants needlessly subjected its contents to theft and government tampering.
8               100. Fifth, Defendants’ purported “inventory search” of Plaintiffs’ boxes
9    was unlawful because their seizure of the boxes and their contents was invalid in the
10   first place, as entirely lacking in probable cause.
11              101. Sixth, Defendants’ purported “inventory search” of Plaintiffs’ boxes
12   was also unlawful as it was, in fact, a pretext for conducting an investigatory search,
13   the true purpose of which was to further Defendants’ indiscriminate criminal
14   investigation of USPV box holders.
15              102. Seventh, Defendants’ purported “inventory search” of Plaintiffs’ boxes
16   was also unlawful because it was not required by or conducted pursuant to
17   established and standardized agency policies and procedures. If the government had
18   been conducting a proper inventory search—intended to prevent loss and
19   accusations of theft—there would have been no reason to forcibly open USPV’s
20   locked safe deposit boxes that were otherwise impervious to tampering.
21              103. Eighth, since Defendants completed inventorying the contents of
22   Plaintiffs’ boxes on or about March 22, 2021, Defendants have deprived Plaintiffs of
23   the use, benefit and enjoyment of their property without due process by failing to
24   promptly establish and implement a legitimate process for the immediate return of
25   their property.
26              104. Ninth, Defendants’ AFP is unconstitutional and invalid because the
27   government has failed to provide Plaintiffs adequate notice of the factual basis and
28   legal grounds on which it seeks to forfeit Plaintiffs’ property.
                                               32
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 33 of 39 Page ID #:33



1               105. Tenth, Defendants impermissibly conditioned the return of Plaintiffs’
2    property on Plaintiffs subjecting themselves to criminal investigation, in violation of
3    their privilege against self-incrimination, and impermissibly compelled Plaintiffs to
4    disclose their true names in the AFP by threatening to deem their claims invalid and
5    declare their property forfeited without further process if they did not.
6                                   FIRST CAUSE OF ACTION
7                            (For Return of Property Pursuant to 41(g))
8                (Against Defendants United States, Wilkinson and Koons Johnson)
9               106. Plaintiffs repeat and reallege paragraphs 1 through 105 of this
10   Complaint as if fully alleged herein.
11              107. Federal Rule of Criminal Procedure 41(g) provides that, “[a] person
12   aggrieved by an unlawful search and seizure of property or by the deprivation of
13   property may move for the property’s return . . . .”
14              108. Plaintiffs are each a “person aggrieved” within the meaning of Rule
15   41(g) because, as described more fully above:
16                    (a)   Defendants unlawfully seized their safe deposit boxes at USPV
17   and their contents, in violation of their Fourth Amendment rights;
18                    (b)   Defendants unlawfully searched those boxes and their contents,
19   in further violation of their Fourth Amendment rights; and
20                    (c)   Defendants have unlawfully continued to detain their property
21   without cause and have deprived them of the use, benefit and enjoyment of that
22   property, in violation of their Fifth Amendment due process rights.
23              109. Because Defendants’ conduct as described herein constituted an
24   unlawful seizure of Plaintiffs’ safe deposit boxes and their contents, an unlawful
25   search of their boxes and their contents and an unlawful deprivation of Plaintiffs’
26   property without due process, Plaintiffs are entitled to the return of their property
27   under Rule 41(g).
28   //
                                               33
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 34 of 39 Page ID #:34



1                                  SECOND CAUSE OF ACTION
2                      (For Damages Pursuant to Bivens, 403 U.S. 388 (1971))
3                         (Against Koons Johnson, Palmerton, Baily Dress,
4                          Beverly, Murray and DOES 1-10 individually)
5               110. Plaintiffs repeat and reallege paragraphs 1 through 109 of this
6    Complaint as if fully alleged herein.
7               111. Under the Fourth Amendment, Plaintiffs’ safe deposit boxes and their
8    contents may not be seized and searched without probable cause.
9               112. Under the Fifth Amendment, Plaintiffs may not be deprived of the use,
10   benefit and enjoyment of their property without due process of law.
11              113. The government has improperly concealed and withheld information
12   about the seizure and search of Plaintiffs’ safety deposit boxes at USPV to, among
13   other reasons, obscure, conceal and coverup the culpability of federal agents,
14   including Defendants Koons Johnson, Palmerton, Baily Dress, Beverly, Murray and
15   DOES 1-10, for the violations of Plaintiffs’ Fourth and Fifth Amendment rights. By
16   way of example only, Defendants have refused to unseal all but a small portion of
17   the affidavit filed in support of the seizure warrant, and failed to produce any
18   inventories of Plaintiffs’ property, including any video recordings showing
19   government agents inventorying the contents of Plaintiffs’ boxes.
20              114. Defendants Koons Johnson, Palmerton, Bailey Dress, Beverly and
21   DOES 1-10, as agents of the United States acting under color of authority, violated
22   Plaintiffs’ Fourth Amendment rights by seizing their safe deposit boxes and their
23   contents without probable cause.
24              115. Defendants Koons Johnson, Palmerton, Bailey Dress, Beverly and
25   DOES 1-10, as agents of the United States acting under color of authority, further
26   violated Plaintiffs’ Fourth Amendment rights by searching their safe deposit boxes
27   without probable cause.
28              116. Defendants Koons Johnson, Palmerton, Bailey Dress, Beverly, Murray
                                               34
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 35 of 39 Page ID #:35



1    and DOES 1-10, as agents of the United States acting under color of authority, also
2    violated Plaintiffs’ Fifth Amendment rights by depriving Plaintiffs of the use,
3    benefit and enjoyment of the property they were storing in their safe deposit boxes
4    without due process of law.
5               117. Because the conduct of Defendants Koons Johnson, Palmerton, Bailey
6    Dress, Beverly, Murray and DOES 1-10 as described herein constituted an unlawful
7    seizure of Plaintiffs’ safe deposit boxes and their contents, an unlawful search of
8    their boxes and their contents, and an unlawful deprivation of Plaintiffs’ property
9    without due process, Plaintiffs are entitled to damages under Bivens, 403 U.S. 388
10   (1971), and its progeny, including, but not limited to, exemplary and punitive
11   damages.
12                                  THIRD CAUSE OF ACTION
13                                        (Declaratory Relief)
14                                     (Against All Defendants)
15              118. Plaintiffs repeat and reallege paragraphs 1 through 117 of this
16   Complaint as if fully alleged herein.
17              119. As described above, Plaintiffs contend that Defendants have unlawfully
18   seized their property in violation of the Fourth Amendment; have unlawfully
19   searched their property in violation of the Fourth Amendment; and are unlawfully
20   depriving them of the use, benefit and enjoyment of their property without due
21   process in violation of the Fifth Amendment.
22              120. Defendants contend that their seizure, search and continued and
23   indefinite detention of Plaintiffs’ property is reasonable and lawful, and therefore
24   Plaintiffs are not entitled to relief.
25              121. Accordingly, a judicial declaration is necessary and appropriate at this
26   time and under these circumstances, so that Plaintiffs may ascertain their rights to
27   regain possession of their personal property that Defendants have seized and are
28   continuing to detain, and to do so without having to subject themselves to criminal
                                              35
                                        COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 36 of 39 Page ID #:36



1    investigation.
2                                  FOURTH CAUSE OF ACTION
3                    (For Order Disclosing Supporting Affidavit and Inventory
4                     Pursuant to Rule 41(f) and the Court’s Inherent Power)
5                (Against Defendants United States, Wilkison and Koons Johnson)
6               122. Plaintiffs repeat and reallege paragraphs 1 through 121 of this
7    Complaint as if fully alleged herein.
8               123. Federal Rule of Criminal Procedure 41(f)(1)(C) provides, in relevant
9    part, that, “[t]he officer executing the warrant must give a copy of the warrant and a
10   receipt for the property taken to the person from whom, or from whose premises the
11   property was taken . . . .”
12              124. Federal Rule of Criminal Procedure 41(f)(1)(D) provides, in relevant
13   part, that, “[t]he judge must, on request, give a copy of the inventory to the person
14   from whom, or from whose premises, the property was taken and to the applicant for
15   the warrant.”
16              125. Additionally, the Court has the inherent power to order the government
17   to provide Plaintiffs with an unsealed copy of the affidavit submitted by the
18   government in support of its warrant application.
19              126. The government has taken property from Plaintiffs, namely, their safe
20   deposit boxes at USPV and the contents of those safe deposit boxes. The
21   government, however, has not provided Plaintiffs with the inventory of their
22   property that was the product of Defendants’ purported inventory search of
23   Plaintiffs’ safe deposit boxes. Accordingly, pursuant to Rule 41(f), Plaintiffs are
24   entitled to receive any inventories of their property conducted and/or prepared by
25   the government, including, without limitation, any video-recordings of Defendants
26   inventorying the contents of Plaintiffs’ boxes.
27              127. Further, the government has deliberately only unsealed a small portion
28   of the affidavit it filed in support of the seizure warrant in order to justify its conduct
                                                  36
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 37 of 39 Page ID #:37



1    in seizing Plaintiffs’ and others’ USPV safe deposit boxes, while simultaneously
2    obscuring, concealing and covering up the true nature and full scope of its unlawful
3    and unconstitutional actions. Accordingly, Defendants should be ordered to provide
4    Plaintiffs’ counsel with a copy of any inventory of Plaintiffs’ property, and the
5    entire, unsealed supporting affidavit.
6                                     PRAYER FOR RELIEF
7               Plaintiffs pray for judgment against Defendants as follows:
8               A.    For an order requiring Defendants to immediately return all property
9    seized from Plaintiffs’ Box No. 703 and Box No. 4100 at USPV.
10              B.    For damages against Defendants Koons Johnson, Palmerton, Bailey
11   Dress, Beverly, Murray and DOES 1-10, individually, in an amount to be
12   determined at trial, but at least for the value of the property taken.
13              C.    For exemplary and punitive damages against Defendants
14   Koons Johnson, Palmerton, Bailey Dress, Beverly, Murray and DOES 1-10,
15   individually.
16              D.    For a declaration that Defendants’ conduct as described in this
17   Complaint has violated Plaintiffs’ rights under the Fourth and Fifth Amendments to
18   the United States Constitution.
19              E.    For an order requiring Defendants to immediately provide Plaintiffs’
20   counsel with a copy of any inventory of Plaintiffs’ property and the entire, unsealed
21   supporting affidavit.
22              F.    For costs and reasonable attorney’s fees pursuant to 28 U.S.C. § 2412.
23   //
24   //
25   //
26   //
27   //
28   //
                                               37
                                            COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 38 of 39 Page ID #:38



1               G.   For such other and further relief as the Court deems just and proper.
2
3
4    DATED: July 14, 2021                      ISAACS | FRIEDBERG LLP
5
6
                                               Jeffrey B. Isaacs, Esq.
7                                              Jerome H. Friedberg, Esq.
                                               William A. Wargo, Esq.
8
                                               Attorneys for Plaintiffs Jack Doe and Jill Doe
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              38
                                           COMPLAINT
     493618.1
Case 2:21-cv-05695-ODW-SHK Document 1 Filed 07/14/21 Page 39 of 39 Page ID #:39



1                                  DEMAND FOR JURY TRIAL
2               Plaintiffs Jack Doe and Jill Doe hereby demand a jury trial on all issues
3    properly triable to a jury pursuant to Federal Rule of Civil Procedure 38.
4
5    DATED: July 14, 2021                       ISAACS | FRIEDBERG LLP
6
7
                                                Jeffrey B. Isaacs, Esq.
8                                               Jerome H. Friedberg, Esq.
                                                William A. Wargo, Esq.
9
                                                Attorneys for Plaintiffs Jack Doe and Jill Doe
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               39
                                            COMPLAINT
     493618.1
